DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on July 1, 2021, claims 1 and 8 have been amended.  Claim 5 was previously canceled.  Claims 9-20 are new.  Accordingly, claims 1-4 and 6-20 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on July 1, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated April 8, 2021, are hereby withdrawn unless specifically noted below.
Drawings
The drawings were received on November 21, 2019.  These drawings are unacceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of support members being molded integrally with the main body liner as recited in new claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification – Disclosure
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “at least two other support members located symmetrically with reference to the left-right center line of the helmet” as recited in claims 14 and 16 lack proper antecedent basis in the specification as originally filed.
Claim Objections
Claim 1 is objected to because of the following informalities:
At line 17, “the plurality of cutout portions continuous with the plurality of grooves” should instead read “the plurality of cutout portions are continuous with the plurality of grooves”; and
At lines 18-19, “a head region of a wearer” should instead read “the head region of the wearer” to properly refer back to the previously introduced term.  
Claim 8 is objected to because at line 2, “the other support members” should instead read “other support members”.  Alternatively, claim 8 could be amended to instead refer back to claim 2 in which the other support members are first introduced and the limitation be made to instead read “the plurality of other support members” to agree with the language of claim 2.
Claim 9 is objected to because of the following informalities:
At line 8, “insert liner” should instead read “an insert liner”;
At line 8, “recess portion” should instead read “recessed portion”;
At lines 10-11, “configured to allow air in and out the recessed portion” should instead read “configured to allow air into and out of the recessed portion”; and
At lines 15-16, “a plurality of cutout portions continuous with the plurality of grooves” should instead read “a plurality of cutout portions are continuous with the plurality of grooves”.
Claim 13 is objected to because it recites the limitation of “a ridge-shaped member”.  Examiner notes that the specification as originally filed describes members “shaped like walls (mountain ridgelines) such as the Great Wall of China” at [0035].  In order to avoid confusion, Examiner suggests changing the limitation to “a wall-shaped member”.
Claim 16 is objected to because of the following informalities:
At line 6, “insert liner” should instead read “an insert liner”;
At line 6, “recess portion” should instead read “recessed portion”;
At lines 8-9, “configured to allow air in and out the recessed portion” should instead read “configured to allow air into and out of the recessed portion”; and
At line 14, “the helmet” should instead read “the helmet liner”.
Claim 17 is objected to because at line 3, “the helmet” should instead read “the helmet liner”.
Claim 20 is objected to because it recites the limitation of “a ridge-shaped member”.  Examiner notes that the specification as originally filed describes members “shaped like walls (mountain ridgelines) such as the Great Wall of China” at [0035].  In order to avoid confusion, Examiner suggests changing the limitation to “a wall-shaped member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 16-20, as best can be understood, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, both independent claims 14 and 16 recite “at least two other support members located symmetrically with reference to the left-right center line of the helmet”.  There is no support for this limitation in the application as originally filed.  Although Figs. 4B-4D of the drawings as originally filed depict other support members, symmetrical location of these other support members as described by the amended claim language was not originally disclosed.  Furthermore, the perspective views provided in Figs. 4B-4D appear to depict asymmetrical location of the other support members across a left-right center line of the helmet, as best can be understood.
Claims 17-20 are similarly rejected for being dependent on rejected claim 16.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the recessed portion of the main body liner and a head region of the wearer communicate to each other through the plurality of cutout portions” at lines 18-19.  It is unclear how the main body liner and the head region are meant to communicate with one another.  For example, the structures could be in fluid communication, electronic communication, in physical contact with one another, or the like.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “wherein the recessed portion of the main body liner is configured to be in fluid communication with the head region of the wearer via the plurality of cutout portions.”  For the purpose of examination, the limitation will be interpreted according to the suggested language above.
Claims 2-4 and 6-8 are similarly rejected for being dependent on rejected claim 1 as described above. 
Claim 14 recites the limitation “a left-right center line of the helmet” at line 3.  It is unclear to what direction this limitation refers.  For example, the limitation could refer to a line diving the helmet into left and right portions or, alternatively, a line drawn from a left side to a right side of the helmet dividing the helmet into front and rear portions.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to a longitudinal center line dividing the helmet into left and right portions, it is suggested that the limitation instead recite “a longitudinal center line”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 14 further recites the limitation “at least two other support members located symmetrically with reference to the left-right center line of the helmet” at lines 4-5.  It is unclear how the at least two other support member are located symmetrically due to the preexisting lack of clarity already surrounding “the left-right center line of the helmet” to which their symmetry is referenced.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “at least two other support members located on either side of the longitudinal center line”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 14 further recites the limitation “the support member” at line 5.  There is insufficient antecedent basis for this limitation in the claim.  For example, it is unclear if the limitation is meant to refer back to the central support member, one or more of the at least two other support members, or some other support member. Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “the central support member”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 14 further recites the limitation “such that the insert liner rotates about the support member when the other support members are deformed” at lines 5-6.  This limitation improperly recites an active method step in the product claim as opposed to a passive functional limitation.  Correction is required.  It is suggested that the limitation instead read “such that the insert liner is configured to rotate about the support member 
Examiner notes that claim 16 contains the same issues described above with respect to claim 14 and, therefore, is similarly rejected.  Correction is required.
Claims 17-20 are similarly rejected for being dependent on rejected claim 16 as described above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 and 6-8, as best can be understood, are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, Applicant recites “the recessed portion of the main body liner and a head region of a wearer communicate to each other”, which is actively reciting structure in relation to the wearer’s anatomy, rather than passively recite functionality.  Correction is required.  Examiner suggests “wherein the recessed region of the main body liner is configured to be in fluid communication with the head region of the wearer 
Claims 2-4 and 6-8 are similarly rejected for being dependent on rejected claim 1 as described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 14-15 (claims 1-4, 7-8, and 14 as best can be understood), are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0198604 to Weber et al. (hereinafter, “Weber”) in view of USPN 5,867,840 to Hirosawa et al. (hereinafter, “Hirosawa”), and further in view of US 2015/0000012 to Ikeda (hereinafter, “Ikeda”).
Regarding claim 1, Weber teaches a helmet (Annotated Fig. 2 below; helmet (100); Abstract), comprising an outer shell (shell (106)) including a hard material (shell (106) is made of relatively hard material; [0042]), and a shock absorbing liner disposed inside the outer shell (106), wherein the shock absorbing liner comprises a main body liner (outer liner (102)), a recessed portion provided at an inner surface of the main body liner (outer liner (102) includes recessed portions that correspond with flanges of inner liner (104); [0044]), an insert liner (inner liner (104)) fitted into the recessed portion (flanges (118) of inner liner (104) extend outward into corresponding recesses in outer liner (102); [0044]), and a central support member (central flange (118) of inner liner (104)) disposed between a bottom surface of the recessed portion and a bottom surface of the insert liner (central flange (118) is positioned between the bottom surface of the recess of outer liner (102) and that of inner liner (104)).

    PNG
    media_image1.png
    498
    751
    media_image1.png
    Greyscale

Annotated Fig. 2 of Weber
That said, Weber does not teach a first ventilation passage that communicates with an air inlet at a front side of the helmet and a second ventilation passage that communicates with an air outlet at a back side of the helmet are provided at the recessed portion, and a third ventilation passage that communicates the recessed portion with the inner surface of the main body liner is provided at the insert liner, the inner surface being configured to contact a head region of a wearer.
However, Hirosawa, in a related helmet art, is directed to a helmet (Fig. 5; Abstract) having ventilation ducts for intake and exhaust of airflow that is routed to an interior of the helmet.  More specifically, Hirosawa teaches a first ventilation passage (passage formed by grooves (41, 42)) that communicates with an air inlet (intake duct (61)) at a front side (34a) of the helmet (head covering (10)) and a second ventilation passage (passage formed through holes (45, 46)) that communicates with an air outlet (through holes (45, 46) communicate with exhaust duct (63) via grooves (41, 42)) at a back side (34b) of the helmet (10) are provided at the recessed portion (through holes (45, 46) are positioned proximate recess (31) in main liner member (32)), and a third ventilation passage (passage formed by vent holes (57) in subsidiary liner member (33)) that communicates the recessed portion (recess (31) in main liner member (32)) with the inner surface of the main body liner is provided at the insert liner (vent holes (57) provide communication from recess (31) to interior of space (21) formed by main liner member (32)), the inner surface being configured to contact a head region of a wearer (inner surfaces of main liner member (32) and subsidiary liner member (33) are configured to contact a wearer’s head when the space (21) is occupied by the head), wherein a plurality of cutout portions (vent holes (57)) are formed at outer peripheral end of the insert liner (vent holes (57) are formed at an outer peripheral end of subsidiary liner member (33)), and the recessed portion of the main body liner and a head region of a wearer communicate to each other through the plurality of cutout portions (vent holes (57) provide communication from recess (31) to interior of space (21) formed by main liner member (32)).
	It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the helmet of Weber to include the ventilation ducts disclosed by Hirosawa.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the helmet of Weber to include the ventilation ducts disclosed by Hirosawa in order to provide an airflow pathway to the interior of the helmet while being worn for cooling the wearer’s head.

    PNG
    media_image2.png
    560
    777
    media_image2.png
    Greyscale

Annotated Fig. 5 of Hirosawa
not teach wherein a plurality of grooves are formed at an underside of the insert liner, the plurality of grooves extend substantially in a front-rear direction and substantially in a left-right direction of the helmet, and the plurality of cutout portions continuous with the plurality of grooves.
	However, Ikeda, in a related helmet art, is directed to a helmet having a shock absorbing liner with air flow paths that fluidly connect exterior ventilation holes in the helmet with holes and grooves in the interior of the liner to provide ventilation to the interior of the helmet, i.e., a wearer’s head (See Ikeda, Figs. 1-6; Abstract).  More specifically, Ikeda teaches wherein a plurality of grooves are formed at an underside of the insert liner (See Ikeda, Fig. 6; grooves (6) formed on inside surface of liner (3)), the plurality of grooves extend substantially in a front-rear direction (grooves (6a-d) extend in a front-rear direction) and substantially in a left-right direction of the helmet (circular portion of grooves extend in a left-right direction; furthermore, a width of grooves (6a-d) also extend in a left-right direction), and the plurality of cutout portions continuous with the plurality of grooves (the grooves (6) in fluid communication with the holes (7) of Ikeda when applied to the liner of the modified helmet of Weber would be in fluid communication with vent holes (57) of Hirosawa; the holes, i.e., the cutout portions, and the grooves are continuous in that the fluid path is continuous).
	It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified helmet of Weber to include the grooves on the innermost, i.e., user head adjacent, surface of the liner as disclosed by Ikeda.  One of ordinary skill in the art at the time of filing of the invention would have been 
Regarding claim 2, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 1 above) further teaches wherein the shock absorbing liner (combination of outer (102) and inner (104) liners inside of shell (106)) comprises a plurality of other support members (See annotated Fig. 2 of Weber above; flanges (118) positioned at bottom sides of inner liner (104)) disposed around the central support member (central flange (118)).
Regarding claim 3, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 1 above) further teaches wherein the central support member (central flange (118)) is molded integrally with the insert liner (See Weber, Fig. 2; inner layer (104) having flanges (118) is a single piece construction (i.e., integral); the limitation of “molded” is interpreted as product-by-process).
Regarding claim 4, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 1 above) further teaches wherein a cross-sectional area of respective distal ends of the other support members is smaller than a cross-sectional area of a distal end of the central support member (See annotated Fig. 2 of Weber above; cross-sectional area at distal ends of flanges (118) at bottom sides of inner liner (104), i.e., the other support members, is smaller than that of the central support member), and the central support member and the other support members are molded integrally with the insert liner (See Weber, Fig. 2; inner layer (104) having flanges (118), i.e., central and other flanges, is a single piece construction (i.e., integral); the limitation of “molded” is interpreted as product-by-process).
Regarding claim 7, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 1 above) further teaches wherein the central support member (central flange (118)) is molded integrally with the insert liner (See Weber, Fig. 2; inner layer (104) having flanges (118) is a single piece construction (i.e., integral); the limitation of “molded” is interpreted as product-by-process).
Regarding claim 8, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 1 above) further teaches wherein a cross-sectional area of respective distal ends of the other support members is smaller than a cross-sectional area of a distal end of the central support member (See annotated Fig. 2 of Weber above; cross-sectional area at distal ends of flanges (118) at bottom sides of inner liner (104), i.e., the other support members, is smaller than that of the central support member), and the other support members are molded integrally with the insert liner (See Weber, Fig. 2; inner layer (104) having flanges (118), i.e., central and other flanges, is a single piece construction (i.e., integral); the limitation of “molded” is interpreted as product-by-process).
Regarding claim 9, Weber teaches a helmet (Annotated Fig. 2 above; helmet (100); Abstract), comprising: an outer shell (shell (106)); and an inner liner (combination of outer (102) and inner (104) liners inside of shell (106), including: a main body liner having a recessed portion (outer liner (102) includes recessed portions that correspond and insert liner (inner liner (104)) fitted into the recess portion and connected to the main body liner via a plurality of support members (flanges (118) of inner liner (104) extend outward into corresponding recesses in outer liner (102); [0044]).
That said, Weber does not teach a first ventilation passage located inside the recessed portion and defined by a plurality of ventilation holes, wherein a gap between an outer peripheral end of the insert liner and the main body liner defines a second ventilation passage configured to allow air in and out the recessed portion, and a plurality of cutout portions.
However, as previously discussed, Hirosawa, in a related helmet art, is directed to a helmet (Fig. 5; Abstract) having ventilation ducts for intake and exhaust of airflow that is routed to an interior of the helmet.  More specifically, Hirosawa teaches a first ventilation passage located inside the recessed portion and defined by a plurality of ventilation holes (passage formed through holes (45, 46) positioned proximate recess (31) in main liner member (32)), wherein a gap between an outer peripheral end of the insert liner and the main body liner defines a second ventilation passage configured to allow air in and out the recessed portion (See Hirosawa, Fig. 5; grooves (41, 42) form a gap positioned between, i.e., among, a portion (35) of the body liner (32, 35) and an outer peripheral end of subsidiary liner member (33); Examiner notes that the term "between" is very broad and has a definition of "among" (Defn. No. 5 of "Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd." entry via TheFreeDictionary.com)), and a plurality of cutout portions (vent holes (57)).

That said, the modified helmet of Weber (i.e., Weber in view of Hirosawa, as explained with respect to claim 9 above) does not teach the insert liner including: a plurality of grooves formed at an underside of the insert liner extending substantially in a front-rear direction and substantially in a left-right direction of the helmet, and a plurality of cutout portions continuous with the plurality of grooves formed at outer peripheral end of the insert liner.
However, as previously discussed, Ikeda, in a related helmet art, is directed to a helmet having a shock absorbing liner with air flow paths that fluidly connect exterior ventilation holes in the helmet with holes and grooves in the interior of the liner to provide ventilation to the interior of the helmet, i.e., a wearer’s head (See Ikeda, Figs. 1-6; Abstract).  More specifically, Ikeda teaches the insert liner including: a plurality of grooves formed at an underside of the insert liner (See Ikeda, Fig. 6; grooves (6) formed on inside surface of liner (3)) extending substantially in a front-rear direction (grooves (6a-d) extend in a front-rear direction) and substantially in a left-right direction of the helmet (circular portion of grooves extend in a left-right direction; furthermore, a width of grooves (6a-d) also extend in a left-right direction), and a plurality of cutout portions continuous with the plurality of grooves formed at outer peripheral end of the insert liner .
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified helmet of Weber to include the grooves on the innermost, i.e., user head adjacent, surface of the liner as disclosed by Ikeda.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified helmet of Weber to include the grooves on the innermost, i.e., user head adjacent, surface of the liner as disclosed by Ikeda in order to improve and evenly distribute air delivery across the entire surface of the head of the wearer.
Regarding claim 10, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 9 above) further teaches wherein the plurality of support members are molded integrally with the insert liner (See Weber, Fig. 2; inner layer (104) having flanges (118) is a single piece construction (i.e., integral); the limitation of “molded” is interpreted as product-by-process).
Regarding claim 14, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 9 above) further teaches wherein the plurality of support members include: a central support member located at a left-right center line of the helmet (See annotated Fig. 2 of Weber above; central flange (118) of inner liner (104) is located on a longitudinal center line of the helmet); and at least two other support members located symmetrically with reference to the left-right center line of the helmet (See annotated Fig. 2 of Weber above; flanges (118) positioned at bottom sides of inner liner (104)) disposed symmetrically around central support member (central flange (118)), such that the insert liner rotates about the support member when the other support members are deformed (the inner liner of Weber is structurally capable of rotating about the central support member when the other support members are deformed; See Weber, [0034]).
Regarding claim 15, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 9 above) does not explicitly teach wherein the plurality of support members are molded integrally with the main body liner.  Instead, the support members of Weber are formed on the inner liner with corresponding recesses formed on an outer liner, i.e., the main body liner.
However, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to simply reverse the arrangement of the support members and corresponding recesses on the inner liner and outer liner, respectively, so that the support members are instead integrally molded on the outer liner and the corresponding recesses are instead formed on the surface of the inner liner. See MPEP 2144.04(A) & (C).  Furthermore, absent a showing of criticality with respect to the support members being molded integrally with the main body liner as opposed to the insert liner, the simple reversal or rearrangement of the parts would be obvious.  Indeed, Applicant’s specification as originally filed at [0037] presents the rearrangement options with no showing of criticality for one arrangement over the other.  Therefore, the reversal or rearrangement of parts would have been obvious.
Claim 6, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Hirosawa and Ikeda, as applied to claim 1 above, and further in view of US 2002/0174480 to Lombard (hereinafter, “Lombard”).
Regarding claim 6, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 1 above) further teaches wherein the air inlet is provided at a member (when applied to the modified helmet of Weber, the intake duct (61) of Hirosawa is provided at a brow portion of rim member (13)) disposed at an open portion of a front face of the helmet (See Hirosawa, Fig. 5; brow portion of rim member (13) forms opening (25) at the front of the head covering (10)).  
That said, modified helmet of Weber does not teach wherein the member being edge-rolled.
However, Lombard, in a related helmet art, is directed to a sports helmet (Fig. 3; Abstract) having face coverage portions (30, 32) proximate a face opening at the front of the helmet.  More specifically, Lombard teaches the edges of these face coverage portions (30, 32) proximate the face being edge-rolled (edges of face coverage portions (30, 32) are smoothly rounded and contoured to be devoid of sharp protrusions; [0045]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the rim member proximate the brow line on the modified helmet of Weber to be edge-rolled as disclosed by Lombard.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the rim member proximate the brow line on the modified helmet of Weber to be edge-rolled as .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Hirosawa and Ikeda, as applied to claim 9 above, and further in view of US 2007/0000032 to Morgan (hereinafter, “Morgan”).
Regarding claim 11, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 9 above) does not teach wherein the plurality of support members include a frustoconical-shaped member.
However, Morgan, in a related helmet art, is directed to a helmet having padding, wherein an inner padding layer includes protuberances that extend to and are correspondingly received by recesses in an outer layer of the padding (See Morgan, Figs. 1 & 4; Abstract).  More specifically, Morgan teaches wherein the plurality of support members include a frustoconical-shaped member (protuberances (21) can be frustoconical in shape; [0039]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the support members of Weber to instead have the frustoconical shape disclosed by Morgan.  The modification amounts to nothing more than a simple change in shape of the structure with the reasonable expectation of one shaped structure performing just as well as the other.  Furthermore, absent a showing of criticality with respect to the shape of the support members, the change in shape of the structure would be obvious.  Indeed, Applicant’s specification as originally filed at [0035] and in Figs. 4B-4D present the alternative shaped structures without any 
Regarding claim 12, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 9 above) does not teach wherein the plurality of support members include a conical-shaped member.
However, Morgan, as discussed above, further teaches wherein the plurality of support members include a conical-shaped member (protuberances (21) can be conical in shape; [0039]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the support members of Weber to instead have the conical shape disclosed by Morgan.  The modification amounts to nothing more than a simple change in shape of the structure with the reasonable expectation of one shaped structure performing just as well as the other.  Furthermore, absent a showing of criticality with respect to the shape of the support members, the change in shape of the structure would be obvious.  Indeed, Applicant’s specification as originally filed at [0035] and in Figs. 4B-4D present the alternative shaped structures without any discussion as to how one shape is more beneficial than another.  Therefore, the change in shape would have been obvious.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Hirosawa and Ikeda as applied to claim 9 above, and further in view of WO 1991/005489 to Chapman (hereinafter, “Chapman”).
claim 13, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Ikeda, as explained with respect to claim 9 above) does not teach wherein the plurality of support members include a ridge-shaped member.
However, Chapman, in a related helmet art, is directed to a helmet having an inner liner with one or more longitudinally extending ribs on the outer surface of the liner (See Chapman, Fig. 3; Abstract).  More specifically, Chapman teaches wherein the plurality of support members include a ridge-shaped member (See Chapman, Fig. 3; longitudinal extending rib (28) forms a wall or ridge shape).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the support members of Weber to instead have the rib (i.e., wall or ridge) shape disclosed by Chapman.  The modification amounts to nothing more than a simple change in shape of the structure with the reasonable expectation of one shaped structure performing just as well as the other.  Furthermore, absent a showing of criticality with respect to the shape of the support members, the change in shape of the structure would be obvious.  Indeed, Applicant’s specification as originally filed at [0035] and in Figs. 4B-4D present the alternative shaped structures without any discussion as to how one shape is more beneficial than another.  Therefore, the change in shape would have been obvious.
Claims 16, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Hirosawa.
Regarding claim 16, Weber teaches a helmet liner made of shock absorbing material (combination of outer (102) and inner (104) liners made of shock absorbing material; [0038]), comprising: a main body liner having a recessed portion (outer liner , and insert liner (inner liner (104)) fitted into the recess portion and connected to the main body liner via a plurality of support members (flanges (118) of inner liner (104) extend outward into corresponding recesses in outer liner (102); [0044]), wherein the plurality of support members includes: a central support member located at a left-right center line of the helmet (See annotated Fig. 2 of Weber above; central flange (118) of inner liner (104) is located on a longitudinal center line of the helmet); and at least two other support members located symmetrically with reference to the left-right center line of the helmet (See annotated Fig. 2 of Weber above; flanges (118) positioned at bottom sides of inner liner (104)), the other support members having a smaller dimension than the central support member (See annotated Fig. 2 of Weber above; cross-sectional area at distal ends of flanges (118) at bottom sides of inner liner (104), i.e., the other support members, is smaller than that of the central support member) requiring less force to deform such that the insert liner rotates about the support member when the other support members are deformed (the inner liner of Weber is structurally capable of rotating about the central support member when the other support members are deformed; See Weber, [0034]).
That said, Weber does not teach a first ventilation passage located inside the recessed portion and defined by a plurality of ventilation holes, wherein a gap between an outer peripheral end of the insert liner and the main body liner defines a second ventilation passage configured to allow air in and out the recessed portion.
However, as previously discussed, Hirosawa, in a related helmet art, is directed to a helmet (Fig. 5; Abstract) having ventilation ducts for intake and exhaust of airflow  a first ventilation passage located inside the recessed portion and defined by a plurality of ventilation holes (passage formed through holes (45, 46) positioned proximate recess (31) in main liner member (32)), wherein a gap between an outer peripheral end of the insert liner and the main body liner defines a second ventilation passage configured to allow air in and out the recessed portion (See Hirosawa, Fig. 5; grooves (41, 42) form a gap positioned between, i.e., among, a portion (35) of the body liner (32, 35) and an outer peripheral end of subsidiary liner member (33); Examiner notes that the term "between" is very broad and has a definition of "among" (Defn. No. 5 of "Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd." entry via TheFreeDictionary.com)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the helmet of Weber to include the ventilation ducts disclosed by Hirosawa.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the helmet of Weber to include the ventilation ducts disclosed by Hirosawa in order to provide an airflow pathway to the interior of the helmet while being worn for cooling the wearer’s head.
Claim 17, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Hirosawa as applied to claim 16 above, and further in view of Ikeda.
Regarding claim 17, the modified helmet of Weber (i.e., Weber in view of Hirosawa, as explained with respect to claim 16 above) further teaches a plurality of cutout portions (See Hirosawa, Fig. 5; vent holes (57)).
not teach wherein the insert liner includes: a plurality of grooves formed at an underside of the insert liner extending substantially in a front-rear direction and substantially in a left-right direction of the helmet, and the plurality of cutout portions continuous with the plurality of grooves formed at outer peripheral end of the insert liner.
However, as previously discussed, Ikeda, in a related helmet art, is directed to a helmet having a shock absorbing liner with air flow paths that fluidly connect exterior ventilation holes in the helmet with holes and grooves in the interior of the liner to provide ventilation to the interior of the helmet, i.e., a wearer’s head (See Ikeda, Figs. 1-6; Abstract).  More specifically, Ikeda teaches wherein the insert liner includes: a plurality of grooves formed at an underside of the insert liner (See Ikeda, Fig. 6; grooves (6) formed on inside surface of liner (3)) extending substantially in a front-rear direction (grooves (6a-d) extend in a front-rear direction) and substantially in a left-right direction of the helmet (circular portion of grooves extend in a left-right direction; furthermore, a width of grooves (6a-d) also extend in a left-right direction), and the plurality of cutout portions continuous with a plurality of grooves formed at outer peripheral end of the insert liner (the grooves (6) in fluid communication with the holes (7) of Ikeda when applied to the liner of the modified helmet of Weber would be in fluid communication with vent holes (57) formed on the outer peripheral end of the insert of Hirosawa; the holes, i.e., the cutout portions, and the grooves are continuous in that the fluid path is continuous).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified helmet of Weber to include the grooves .
Claim 18-19, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Hirosawa as applied to claim 16 above, and further in view of Morgan.
Regarding claim 18, the modified helmet of Weber (i.e., Weber in view of Hirosawa, as explained with respect to claim 16 above) does not teach wherein the central support member is frustoconical-shaped.
However, as previously discussed, Morgan, in a related helmet art, is directed to a helmet having padding, wherein an inner padding layer includes protuberances that extend to and are correspondingly received by recesses in an outer layer of the padding (See Morgan, Figs. 1 & 4; Abstract).  More specifically, Morgan teaches wherein the central support member is frustoconical-shaped (protuberances (21), including a central protuberance, can be frustoconical in shape; [0039]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the central support member of Weber to instead have the frustoconical shape disclosed by Morgan.  The modification amounts to nothing more than a simple change in shape of the structure with the reasonable expectation of one shaped structure performing just as well as the other.  Furthermore, absent a showing 
Regarding claim 19, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Morgan, as explained with respect to claim 18 above) further teaches wherein the other support members include a conical-shaped member (protuberances (21) can be conical in shape; [0039]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the other support members of Weber to instead have the conical shape disclosed by Morgan.  The modification amounts to nothing more than a simple change in shape of the structure with the reasonable expectation of one shaped structure performing just as well as the other.  Furthermore, absent a showing of criticality with respect to the shape of the other support members, the change in shape of the structure would be obvious.  Indeed, Applicant’s specification as originally filed at [0035] and in Figs. 4B-4D present the alternative shaped structures without any discussion as to how one shape is more beneficial than another.  Therefore, the change in shape would have been obvious.
Claim 20, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Hirosawa and Morgan as applied to claims 16 and 18 above, and further in view of Chapman.
claim 20, the modified helmet of Weber (i.e., Weber in view of Hirosawa and Morgan, as explained with respect to claim 18 above) does not teach wherein the other support members include a ridge-shaped member.
However, as previously discussed, Chapman, in a related helmet art, is directed to a helmet having an inner liner with one or more longitudinally extending ribs on the outer surface of the liner (See Chapman, Fig. 3; Abstract).  More specifically, Chapman teaches wherein the other support members include a ridge-shaped member (See Chapman, Fig. 3; longitudinal extending rib (28) forms a wall or ridge shape).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the other support members of Weber to instead have the rib (i.e., wall or ridge) shape disclosed by Chapman.  The modification amounts to nothing more than a simple change in shape of the structure with the reasonable expectation of one shaped structure performing just as well as the other.  Furthermore, absent a showing of criticality with respect to the shape of the other support members, the change in shape of the structure would be obvious.  Indeed, Applicant’s specification as originally filed at [0035] and in Figs. 4B-4D present the alternative shaped structures without any discussion as to how one shape is more beneficial than another.  Therefore, the change in shape would have been obvious.
Response to Arguments
Applicant’s arguments, filed July 1, 2021, with respect to the rejection of the claims under 35 USC 102 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
In response to Applicant’s argument that Hirosawa does not disclose a plurality of cutout portions formed at an outer peripheral end of the insert liner, Examiner respectfully disagrees.  As detailed in the rejection above, Hirosawa teaches vent holes (i.e., cutout portions) that are formed at an outer peripheral end of subsidiary liner member (i.e., insert liner) which meet this limitation of the claims (See rejection above for details of rejection).  
Furthermore, Examiner notes that no specific arguments are made in reference to the prior art other than stating that the prior does not teach the newly amended limitations.
Accordingly, all limitations of the claims are taught by the combination of prior art in the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732